Detailed Action
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
2.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
3.	The drawings are objected to under 37 CFR 1.83(a) because the drawings must show every feature of the invention specified in the claims. Figures should show “a latch” which is open when the second case moves relative to the first case, and is close after the second case moves relative to the first case for a predetermined distance, or the feature(s) should be canceled from claim 11.  No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d)  are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

	(a)(1) the claimed invention was patented, described in a printed publication, or 	in public use, on sale or otherwise available to the public before the effective 	filing date of the claimed invention.
5.	Claims 1-6 and 8-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shin (US 20180188778 A1).
Regarding claim 1, Shin (e.g., Figs. 1-4, Fig. 1 is reproduced below for reference) discloses a flexible display device comprising: 
a first case (e.g., case 1) and a second case (e.g., case 2) which that are opposite to each other (e.g., Fig. 1), wherein the first case (housing 1) and the second case (housing 2) cooperatively form a case assembly (e.g., Fig. 1) for containing a flexible display panel (flexible display panel 110), a container cavity (e.g., Figs. 1-4; guide groove 171) formed between the first case (case 1) and the second case (case 2), and the first case (case 1) and the second case (case 2) are configured to form an open channel (e.g., Figs. 1 and 4) on a side surface (bottom side) of the case assembly, (case 1) and the second case (case 2) are respectively configured to form a mutually complementary first compensation structure (guide structure 177a) and second compensation structure (guide structure 123) corresponding to another side surface (top side) of the case assembly (e.g., Figs. 1-4), and the first compensation structure (guide structure 177a) of the first case (case 1) and the second compensation structure (guide structure 123) of the second case (case 2) complementarily fill gaps of each other to allow relative movement of the first case and the second case (e.g., Figs. 1-4); and

    PNG
    media_image1.png
    635
    943
    media_image1.png
    Greyscale

a pivoted assembly (rollers 130 and 150) located on two sides of the first case (case 1), wherein the flexible display panel (flexible display panel 110) extends from one end of the open channel which is away from the pivoted assembly around a surface of the case assembly and the pivoted assembly (e.g., Figs. 1-4), and enters into the container cavity through anther end of the open channel (e.g., Figs. 1-4); 
wherein the flexible display panel further comprises an extended part (extension part 140) located in the container cavity (guide groove 171), wherein moving of the second case (case 2) relative to the first case (case 1) drives a change in length of the (e.g., Figs. 3-4), the pivoted assembly (rollers 130 and 150) drives the flexible display panel (flexible display panel 110) to move to compensate the change in length of the flexible display device in the moving direction of the second case (e.g., Figs. 3-4), and the change in length of the flexible display device in the moving direction of the second case is equal to a change in length of extended part through the open channel (e.g., Figs. 3-4).

Regarding claim 2, Shin (e.g., Figs. 1-4) discloses the flexible display device of claim 1, wherein both of the first compensation structure (guide structure 177a) and the second compensation structure (guide structure 123) are tooth shaped with a same tooth pitch and interlaced to fill the gaps of each other (Fig. 2 and [0060]).

Regarding claim 3, Shin (e.g., Figs. 1-4) discloses the flexible display device of claim 1, wherein the pivoted assembly comprises a first wheel (roller 130) and a second wheel (roller 150) which have an axial direction perpendicular to a moving direction of the first case (case 1) and the second case (case 2), the first wheel (roller 130) is located on an end of the first case (case 1) away from the second case (case 2), the second wheel (roller 150) is located on an end of the first case (case 1) close to the second case (case 1), a diameter of the first wheel (roller 130) is less than or equal to thickness of the case assembly (e.g., Figs. 1-4), and a diameter of the second wheel (roller 150) is less than the diameter of the first wheel (roller 130).

(e.g., Figs. 1-4) discloses the flexible display device of claim 3, wherein the first case comprises a first case main body and the first compensation structure (e.g., Fig. 2), an end of the first compensation structure away from the second case is connected with the first case main body (e.g., Fig. 2), and a gap is formed between a remaining portion of the first compensation structure and the first case main body (e.g., Fig. 2); wherein the second case comprises a second case main body and the second compensation structure (e.g., Fig. 2), an end of the second compensation structure away from the first case is connected with the second case main body (e.g., Fig. 2), and a gap is formed between the first case main body and a remaining portion of the second compensation structure (e.g., Fig. 2), and the second wheel is located between the second case main body and the first case main body (e.g., Fig. 2).

Regarding claim 5, Shin (e.g., Figs. 1-4) discloses the flexible display device of claim 4, wherein a portion of the first wheel (roller 130) is embedded into an end of the first case main body (e.g., Figs. 1 and 3-4), a remaining portion of the first wheel (roller 130) is exposed on a surface of the first case main body in contact with the flexible display panel (flexible display panel 110), a portion of the second wheel (roller 150) is embedded into another end of the first case main body (roller 130), a remaining portion of the second wheel (roller 150) is exposed on the surface of the first case main body in contact with the flexible display panel (flexible display panel 110).

Regarding claim 6, Shin (e.g., Figs. 1-4) discloses the flexible display device of claim 4, wherein the container cavity (Figs. 1 and 3-4; guide groove 171) is formed from (Figs. 1 and 3-4), the gap formed between the second compensation structure and the first case main body (Figs. 1 and 3-4), and the gap formed between the second wheel and the second case main body (Figs. 1 and 3-4), an end of the flexible display panel (Figs. 1 and 3-4; flexible display panel 110) having the extended part is affixed to an end of the second compensation structure closing to first wheel (roller 130) through a first fit position (Figs. 3-4), another end of the flexible display panel (Figs. 1 and 3-4; flexible display panel 110) is affixed to a side surface of the second case main body, which is away from the second wheel (roller 150), through a second fit position (Figs. 3-4).

Regarding claim 8, Shin (e.g., Figs. 1-4) discloses the flexible display device of claim 6, wherein when the second case (case 2) moves away from the first case (case 1) in a moving direction (e.g., Figs. 3-4), a length of the flexible display device increases in the moving direction (e.g., Figs. 3-4), the second case pulls the flexible display panel via the second fit position and drives pivoted assembly to rotate and to pull the extended part of the flexible display panel from the container cavity to an outer surface of the case assembly (e.g., Figs. 3-4).

Regarding claim 9, Shin (e.g., Figs. 1-4) discloses the flexible display device of claim 6, wherein when the second case (case 2) moves toward the first case (case 1) in a returning direction (e.g., Figs. 3-4), the length of the flexible display device decreases in the returning direction (e.g., Figs. 3-4), the second case pulls the flexible display panel (e.g., Figs. 3-4).

Regarding claim 10, Shin (e.g., Figs. 1-4) discloses the flexible display device of claim 6, wherein a portion (e.g., end portion) of the extended part (extended 140) which is not belonging to a portion of extended part corresponding to the first fit position is in contact with the case assembly (e.g., Figs. 1 and 3-4; case 2 of case assembly).

Regarding claim 11, Shin (e.g., Figs. 1-4 and 7) discloses the flexible display device of claim 1, a latch (e.g., Fig. 7; link member 323) which is open when the second case (e.g., Fig. 7; case 2) moves relative to the first case (e.g., Fig. 7; case 1), and is close after the second case (case 2) moves relative to the first case (case 1) for a predetermined distance (e.g., Fig. 7 and [0070]).

Regarding claim 12, Shin (e.g., Figs. 1-4) discloses the flexible display device of claim 1, wherein a supporting layer (e.g., Figs. 1-4; supporting structure) is located on a side surface (bottom side) of the flexible display panel (flexible display panel 110) which is in contact with the pivoted assembly (rollers 130 and 150).

Regarding claim 13, Shin (e.g., Figs. 1-4) discloses the flexible display device of claim 1, wherein the moving direction in which the second case (case 2) moves relative (case 1) is a direction in which the first compensation structure (guide structure 177a) and the second compensation structure (guide structure 123) extend.

Regarding claim 14, Shin (e.g., Figs. 1-4) discloses the flexible display device of claim 1, wherein the first compensation structure (guide structure 177a) and the second compensation structure (guide structure 123) have limiting stoppers (e.g., Figs. 1-4; structures to limit sliding motion) for limiting a moving range of the second case (case 2) relative to the first case (case 1).

Regarding claim 15, Shin (e.g., Figs. 1-4) discloses the flexible display device of claim 1, wherein width of the open channel is greater than or equal to thickness of the flexible display panel (e.g., Fig. 4; open channel), and is increased when the second case moves away from the first case, and decreased when the second case moves toward the first case (e.g., Figs. 3-4).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that 	the claimed invention is not identically disclosed as set forth in section 102 	of this title, if the differences between the claimed invention and the prior 	art are such that the claimed invention as a whole would have been 	obvious before the effective filing date of the claimed invention to a person 	having ordinary skill in the art to which the claimed invention pertains.  	Patentability shall not be negated by the manner in which the invention 	was made.

Regarding claim 7, Shin (e.g., Figs. 1-4) discloses the flexible display device of claim 6, Shin (e.g., Fig. 2) discloses wherein thickness of the second compensation structure (guide structure 123) is substantially same as thickness of the first compensation structure (guide structure 177a). Shin does not wherein thickness of the second compensation structure is greater than thickness of the first compensation structure. However, Seo (e.g., Figs. 1-5) discloses a flexible display device similar to that disclosed by Shin, wherein thickness of the second compensation structure (guide structure 62) is substantially same as (e.g., Figs. 6 and 19A) or is greater than (e.g., Figs. 19B, 19C, and 19E) thickness of the first compensation structure (guide structure 61). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Seo to the compensation structures of Shin. The combination/motivation would be to provide an alternative design choice of guide structures for a flexible display device with a sliding motion.

Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/YUZHEN SHEN/Primary Examiner, Art Unit 2691